Exhibit 10.4

NVR, INC.

2014 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

NVR, Inc., a Virginia corporation (the “Company”), hereby grants an option to
purchase shares of its common stock, par value $0.01 (the “Option”) to the
Grantee named below, subject to the vesting and other conditions set forth
below. Additional terms and conditions of the grant are set forth in this cover
sheet and in the attachment (collectively, the “Agreement”) and in the Company’s
2014 Equity Incentive Plan (as amended from time to time, the “Plan”).

 

Name of Grantee:  

 

 

Number of Shares Covered by Option:                             

Option Price per Share: $

Grant Date:

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent.

 

Grantee:  

 

    Date:  

 

  (Signature)       Company:  

 

    Date:  

 

  (Signature)       Title:        

Attachment

This is not a stock certificate or a negotiable instrument.

 

1



--------------------------------------------------------------------------------

NVR, INC.

2014 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Option    This Agreement evidences an award of an Option exercisable for that
number of shares of Stock set forth on the cover sheet and subject to the
vesting and other conditions set forth herein, in the Plan and on the cover
sheet. This option is not intended to be an incentive option under Section 422
of the Internal Revenue Code and will be interpreted accordingly. Transfer of
Unvested Options    During your lifetime, only you (or, in the event of your
legal incapacity or incompetency, your guardian or legal representative) may
exercise the Option. The Option may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered, whether by operation of law or otherwise,
nor may the Option be made subject to execution, attachment or similar process.
If you attempt to do any of these things, this Option will immediately become
forfeited. Issuance and Vesting   

Your rights under this Option grant and this Agreement shall vest, if at all, in
accordance with the vesting schedule set forth on Exhibit A provided you
continue in Service through the vesting dates set forth on Exhibit A and
provided the Compensation Committee of the Board (the “Compensation Committee”)
determines that the applicable performance criteria have been satisfied.

 

In the event of a termination of your service for any reason on or after January
1,          :

 

(1)     The Option shall remain outstanding until such time as the Compensation
Committee shall determine whether the applicable performance criteria have been
satisfied; and

 

(2)      If the Compensation Committee determines that the performance criteria
have been satisfied, the Option shall become exercisable for a pro rata portion
based on the achievement of the performance criteria and the number of full
months of the then-current year that have expired prior to the termination of
the previously nonexercisable portion of the Option which would have been
eligible to be exercised at the end of the year in which such termination
occurs. Such prorated portion shall remain exercisable until the later of ninety
days following the date of termination of your service and such Compensation
Committee determination.

 

Grantee’s initials     

 

2



--------------------------------------------------------------------------------

  

You shall not be entitled to pro rata vesting if your service is terminated
prior to January 1,         .

 

In the event of a termination of your service for any reason on or after
December 31,          but prior to completion of the Compensation Committee’s
determination as to whether the performance criteria have been satisfied, the
Option shall remain outstanding until such time as the Compensation Committee
shall determine whether the applicable performance criteria have been satisfied.
If the Compensation Committee determines that the performance criteria have been
satisfied at at least the threshold level, the Option shall become exercisable
based on the achievement of the performance criteria and shall remain
exercisable for ninety days following such Compensation Committee determination.

Corporate Transaction    Notwithstanding the performance metrics and vesting
schedule set forth on Exhibit A, upon the consummation of a Corporate
Transaction, the Option will become 100% vested if the Option is not assumed or
if new common stock options relating to the stock of a successor entity are not
granted with appropriate adjustments as to the number of shares subject to the
Option and the exercise price. If the Option is assumed or if new common stock
options relating to the stock of a successor entity are granted, the performance
metrics set forth on Exhibit A shall be deemed to be satisfied at the Target
level and the Option shall continue to be subject to the time-based vesting
criteria set forth on Exhibit A. Evidence of Issuance    The issuance of the
shares upon exercise of this Option shall be evidenced in such a manner as the
Company, in its discretion, will deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more share
certificates. Forfeiture of Unvested Options   

Unless the termination of your Service triggers other treatment pursuant to the
terms of this Agreement, the Plan, or any other written agreement between the
Company or any Affiliate, as applicable, and you, you will automatically forfeit
to the Company the unvested portion of the Option in the event you are no longer
providing Service for any reason.

 

Your Option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your Option will expire earlier if your Service terminates,
as described below.

 

Grantee’s initials     

 

3



--------------------------------------------------------------------------------

Expiration of Vested Options After Service Terminates   

If your Service terminates for any reason, other than death or Disability, then
the vested portion of your Option will expire at the close of business at
Company headquarters on the 90th day after your termination date.

 

If your Service terminates because of your death or Disability, or if you die
during the 90-day period after your termination for any reason, then the vested
portion of your Option will expire at the close of business at Company
headquarters on the date twelve (12) months after the date of your death or
termination for Disability. During that twelve (12) month period, your estate or
heirs may exercise the vested portion of your Option.

Notice of Exercise   

The Option may be exercised, in whole or in part, to purchase a whole number of
vested shares of Stock by following the procedures set forth in the Plan and in
this Agreement.

 

When you wish to exercise this Option, you must exercise in a manner required or
permitted by the Company.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you exercise your Option, you must include payment of the Option Price
indicated on the cover sheet for the shares you are purchasing. Payment may be
made in one (or a combination) of the following forms:

 

•     Immediately available funds.

 

•     Shares of Stock owned by you and which are surrendered to the Company. The
Fair Market Value of the shares as of the effective date of the option exercise
will be applied to the option price.

 

•     By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.

Withholding Taxes    You agree as a condition of this grant that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the Option exercise within a reasonable period of time, or you shall
forfeit the shares of Stock. In the event that the Company or an Affiliate, as
applicable, determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise of this Option or sale
of Stock arising from this Option, the Company or an Affiliate, as applicable,
shall have the right to require such

 

Grantee’s initials     

 

4



--------------------------------------------------------------------------------

   payments from you, or withhold such amounts from other payments due to you
from the Company or an Affiliate, as applicable, consistent with Section 13.3 of
the Plan (including in connection with a same day sale). Payment must be made in
immediately available funds. Retention Rights    This Agreement and the grant
evidenced hereby do not give you the right to be retained by the Company or an
Affiliate in any capacity. Unless otherwise specified in a written agreement
between the Company or an Affiliate, as applicable, and you, the Company or an
Affiliate, as applicable, reserves the right to terminate your Service at any
time and for any reason. Stockholder Rights   

You, or your estate or heirs, have no rights as a shareholder of the Company
until Stock has been issued upon exercise of your Option and either a
certificate evidencing your Stock has been issued or an appropriate entry has
been made on the Company’s books. No adjustments are made for dividends,
distributions or other rights if the applicable record date occurs before your
certificate is issued (or an appropriate book entry is made), except as
described in the Plan.

 

Your grant shall be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity, as provided in Section 12 of the Plan.

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the Commonwealth of Virginia, other than any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
agreement between you and the Company or an Affiliate, as applicable, shall
supersede this Agreement with respect to its subject matter.

Data Privacy    In order to administer the Plan, the Company may process
personal data about you. Such data includes, but is not limited to, information
provided in this Agreement and any changes thereto, other appropriate personal
and financial data about you such as your contact information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.    By accepting this grant, you give explicit
consent to the Company to process any such personal data.

 

Grantee’s initials     

 

5



--------------------------------------------------------------------------------

Code Section 409A    It is intended that this Award comply with Section 409A of
the Code (“Section 409A”) or an exemption to Section 409A. To the extent that
the Company determines that you would be subject to the additional 20% tax
imposed on certain non-qualified deferred compensation plans pursuant to Section
409A as a result of any provision of this Agreement, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such
additional tax. The nature of any such amendment shall be determined by the
Company.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

Grantee’s initials     

 

6



--------------------------------------------------------------------------------

Exhibit A

 

Grantee’s initials     

 

7